Proceeding for partition of lands between plaintiffs and defendant, alleged to be tenants in common.
Defendant interposed a plea of sole seizin, whereupon the cause was transferred to the civil issue docket for trial, which resulted in a verdict and judgment for the defendant.
Plaintiffs appeal, assigning error, in that the court instructed the jury to return a verdict for the defendant if they found the facts to be as testified to by all the witnesses; otherwise their verdict should be for the plaintiffs.
As all the evidence of any probative value, adduced on the hearing, tends to support the defendant's plea of sole seizin, with none to defeat it, we cannot say there was error in the peremptory instruction of which the plaintiffs complain. See Lewis v. Lewis, this same case, reported in194 N.C. 406, 139 S.E. 772.
No error. *Page 802